Title: To Thomas Jefferson from Madame d’Enville, 30 December 1792
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas



La Rocheguyon 30 Xbre. 1792.

Vous vous rapellés peut-être, Monsieur, combien Votre jugement exquis, Votre bel âme et Votre profonde Sagacité calmaient mes inquiétudes dans le commencement de notre Révolution; j’étais bien eloignée alors de prevoir les Suites funestes dont may belle-fille et moi Sommes les malheureuses Victimes. Les Sentimens de mon fils vous étaient connus; aucun Sacrifice ne lui à couté pour procurer le bonheur de son Pays. Sa récompense a été un assassinat commis sous nos yeux. Cette Catastrophe éteint tout mon bonheur et tous mes plaisirs; aussi excellent fils que bon Citoyen, j’ose dire qu’il possédait toutes les Vertus; ce n’était pas assés pour nous livrer au desespoir. Deux jours auparavant mon petit fils Charles a été tué de sang froid dans la Prison qu’il avait Soutenu avec le courage que donne l’innocence. Ils on péri tous les deux Sans crainte et Sans remords et onleSait dans ce  monde la plus malheureuse des meres; et ma belle fille, Veuve de l’un et Soeur d l’autre, la plus désolée. Cette jeune femme douée de toutes les qualités les plus estimables et les plus aimables, ajoute encore à mes terrible malheurs. Qu’un bon esprit comme le Vôtre, Monsieur, nous Serait utile et adoucissant; M. Schort aurait été pour nous une Veritable ressource, et Vous nous l’avés enlevé; il était Si bien Vu en france, qui tous ceux qui le connaissaient ne doutaient pas qu’il ne fut Votre successeur. M. de la fayette en avait écrit en Amerique, personne ne S’attendait que M. Morise lui fut préféré. N’y aurait-il aucun moyen de nous le rendre lorsqu’il aura terminé Vos affaires dans les Provinces Unies? Le premier y Serait mieux placé, du moins pour son phisique, les canaux le fatigueraient moins que les rües; je le crois d’ailleurs très capable puisque l’on la nommé: mais je suis persuadée que Mr. Schort remplirait tout aussi bien cet emploit.
Je Vous demande pardon, Monsieur, des détails ou je Suis entrée Sur mes cruels douleurs; mais les bontés dont vous avez honnoré mon fils et l’amitié que Vous m’avez toujours témoignée m’ont peut être rendue indiscrette.
Recevez, je vous prie, Monsieur, l’assurance de tous les sentiments qui vous Sont dus à tant de titres.
